DETAILED CORRESPONDENCE
This Office action is in response to the application received July 20, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein sulfur is bonded to copper atom".  There is insufficient antecedent basis for this limitation in the claim 1 for a copper component as the photoresist is an uncoated composition.
Correction is necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KISHIOKA (2009/0117493) with KISHIOKA et al (2006/02341562).
The claimed invention recites the following:

    PNG
    media_image1.png
    166
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    648
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    284
    683
    media_image3.png
    Greyscale

KISHIOKA et al ‘493 report an anti-reflective coating for semiconductor devices which comprise an isocyanuric acid, a photoacid generator and a crosslinking compound along with a polymer component having a crosslinking substituent as seen in paragraph [0051].  Thus, the coating of KISHIOKA et al’s antireflective composition would essentially also be a photoresist that is called an antireflective composition (ARC) in KISHIOKA et al.   This ARC would be patterned like a photoresist at the time any overcoated photoresist is exposed and patterned to form an image.  And the composition of KISHIOKA et al would be forming an antireflective layer while the photoresist is on the substrate, because the KISHIOKA et al ARC can be essentially seen as a photoresist composition due to the presence of the same and known components that go into a photoresist.
The photoacid generators are disclosed in paragraphs [0037] to [0043], shown here:

    PNG
    media_image4.png
    206
    402
    media_image4.png
    Greyscale

The crosslinking compound is found starting in paragraph [0044], shown below:

    PNG
    media_image5.png
    201
    418
    media_image5.png
    Greyscale

Applicants are further directed to paragraph [0059] for an adhesive agent which include 2-mercaptobenzimidazole, see below:

    PNG
    media_image6.png
    294
    413
    media_image6.png
    Greyscale

With respect to claim 7, the coating of the ARC of KISHIOKA et al would inherently react with a substrate due to the presence of the adhesive agent reported in paragraph [0059], such as 2-mercaptobenzothiazole.  And when the photoresist overlayer is patterned and developed, the ARC would undergo the same pattern and development due to the same photoresist components being in the KISHIOKA et al ARC composition.  Claims 1, 5, and 13 are met by the selection of 2-mercaptobenzothiazole as the adhesive agent, wherein the properties and the compounds are inseparable, thus the claimed sulfur would bond to the substrate.
With respect to claim 15, KISHIOKA et al ‘156 report polymer structure in an anti-reflective underlayer containing alicyclic groups, see paragraph [0035] and [0036]:

    PNG
    media_image7.png
    306
    442
    media_image7.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use the anti-reflective layer of KISHIOKA et al ‘156 having the alicyclic units in the polymer in the art of KISHIOKA et al ‘493 as the anti-reflective composition coating (which can be defined as a photoresist composition) and formed a patterned image when the photoresist is imaged and developed on the substrate with the reasonable expectation of having a reduced reflection when forming a photoresist pattern. For semiconductor device manufacturing.  
In other words, the ARC of KISHIOKA et al is seen as a photoresist composition with antireflective components/molecules, wherein the 2-mercaptobenzothiazole adhesive agent reported in paragraph [0059] is the antireflective molecule and an ARC is in between the photoresist and the substrate and when dried.
The prior art made of record in the PTO/SB/08 and not relied upon is considered pertinent to applicant's disclosure. 
PAVELCHEK et al (5939236) report an antireflective coating comprising a photoacid, a resin and a crosslinking agent which can essentially be defined as a photoresist composition.  Thus, the coating of PAVELCHEK et al’s composition would essentially be a method of coating a photoresist which is patterned at the time any overcoated photoresist is exposed and patterned to form an image.
SINTA et al (5,886,102) disclose an antireflective composition comprising a crosslinker and a thermal acid generator along with photoacid generators (col. 11, lines 24-38) making the composition essentially a photoresist composition as well.  Any pattern formation of an overcoated photoresist reported in SINTA et al would also pattern a latent image in the antireflective composition.  Thus, the claimed   semiconductor device and method having a photoresist over a conductive material.
KISHIOKA et al (2006/0290429) is cited of interest and is cumulative to the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 17, 2022